In re Lynn, Jerry; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Bossier, 26th Judicial District Court Div. B, No. 89,917; to the Court of Appeal, Second Circuit, No. 38758-KH.
Writ granted in part; otherwise denied. Prison records indicate that although the district court has sent him the documents to which relator is entitled under State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094, relator never received them. Accordingly, the district court is ordered to re-send relator a copy of the documents originally sent January 6, 2003. In all other resects, the application is denied.